Fletcher, J.
The judgment of the court of common pleas, as to costs, must be reversed. Neither party is entitled to recover the costs of the hearing before the jury. The respondents are entitled to recover,and must have judgmentfor, the costs of their appeal to this court, and for their costs in this court. This case comes so fully and precisely within the decision of this court, in the case of Commonwealth v. Boston & Maine Railroad, 3 Cush. 25, 56, that it is only necessary to refer to the opinion of the court in that case, as stating particularly and fully the grounds of the decision in this case.